  Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 1 of 26




EXHIBIT A




                                                   EXHIBIT A
       Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 2 of 26

                                                                       Service of Process
                                                                       Transmittal
                                                                       08/08/2019
                                                                       CT Log Number 536019967
TO:      John Sullivan, Corporate Counsel
         Costco Wholesale Corporation
         Legal Dept., 999 Lake Drive
         Issaquah, WA 98027-

RE:      Process Served in California

FOR:     Costco Wholesale Corporation (Domestic State: WA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Benjamin Fernanado Martinez, etc., Pltf. vs. Costco Wholesale Corporation, etc., et
                                  al., Dfts.
DOCUMENT(S) SERVED:               Summons, Complaint, Civil Cover Sheet, Notice(s)
COURT/AGENCY:                     Alameda County - Superior Court - Alameda, CA
                                  Case # RG19022389
NATURE OF ACTION:                 Plaintiff Demand Judgment Against Defendant
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 08/08/2019 at 12:01
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         Within 30 CALENDAR DAYS after this summons and legal papers are served on you
ATTORNEY(S) / SENDER(S):          Isandra Y. Fernandez, Esq.
                                  James Hawkins APLC
                                  9880 Research Drive
                                  Suite 200
                                  Irvine, CA 92618
                                  949-387-7200
ACTION ITEMS:                     CT has retained the current log, Retain Date: 08/08/2019, Expected Purge Date:
                                  08/13/2019

                                  Image SOP

                                  Email Notification, Nicola Merrett nmerrett@costco.com

                                  Email Notification, John Sullivan JSULLIVAN@COSTCO.COM

SIGNED:                           C T Corporation System
ADDRESS:                          818 West Seventh Street
                                  Los Angeles, CA 90017
TELEPHONE:                        213-337-4615




                                                                       Page 1 of 1 / AS
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                      Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 3 of 26
                                                                                                                            ^Ld.^ e
                                                                                                                                                          SUM-IOd
                                            SUMMONS

NOTICE'TO bEFENDANt::
(AViSO AL DEMANDAWi:
GG'STC6=wholesale COiy>;ORATipNv aWasWngtqn corporation;,                                                          :Jtll5i l l- 2019;
.and bOES 1. throu|h:56;-inclusive;.                                                                          ^erkof-TpE:^i*®IORGpUBT
 YdU'ARE BEING SUED BY PLAINTIFF:
:(l6 estAdemandando ELDEMANDANTE):.                                                                                                     ...............
:BENJFERNAt^bO MARTIOTZ on behaliFpf Himseffand all
•ptl-iers'sirn.ijarjy-situated
 NO.PCE] You have,bwn sued, The court may dj^de.agajnst you wilhout.you'r felng heard unlessyoii respphd vyrtWn 3p:days. Read the JhfOirmaUqn
 ^^Y^u'have 30 CALENDAR DAYS after this summons and I'egalpapers are served on you jo file a written respons.e,at:ihis court apd have:a copy
 served on the plairitifr. A letter or phone caDvjiirnol project youi.yourwrilten response must be.in properlegal.fi^ jf.yqu want the co.urt to hearyour
 case; There may be a court form that you.can use for your response. You can find these court forms and.more ihformation at-the Galifomia Courts.,
 bn!ine:Self^He!f> C^ter (mvw.court/rffo.ca.gov/se//h^/p)ryour county iaw.iibrary.or thecourthousemearest you. If you cannotpay Uie filing fee. ask
 the Murt ctertr for a f^ waiver form. If you do hot file youf respbhse.6n.iime..you may Ibse.the case by default.;and your wages,.money;- and property
 thay be.takehv/ilhout further warning from the cbCiii; ’
    \Thefe are other legal reqwrements. Ydu may want lo cal) ah attdrheyiright awray.' If you do riot know an allorhey. you rhay want to call an attomey,
 feferral'ser^ce. If you cariribt affdrd an attomeyi you rhay be.eligible’for free legal services frorri a noriprofrt legal services program. You can locate.
 these nonprofii groups'aUhe California L^'al Servic«s Web':site {i^,/awhe/pca7//pm/a:qiirt; th^                                                       .........
 (wMV.&urtfnto:ca.gfdv/se//heV).'orbYcdntactiri'g7ydurloMl court qf.c6urilybar-assodaHdri.:NOTE::TTiecpu
 cdstion any setttemM oTartitration awWd.of $10;bO0pr more in/a'clvil case. The courTsjienWst be paid tefqre,Uie coOrivflll dismiss,the, case^
 lAWSpi Lo.handemandado, Sipp^rasponda dentro dePO dlas. la co/iapuede dec/d/r,en.sy contra,an escuchar-suve^idn: l^a lainfpmaqdn a
 ^tS^^D/AS DB.cAiENDARlb despuAsd^duele.entreguenesta cHacidh y papejesjegales para presentar una raspuesta.pore^rijo.'enesta
  carte y iiacerque se.enfrague una copia.al demaridBrite. Dna,carta o una llamadajelefinica no loprotegen. Su lespueqa ppr escrtfo frene que.esfar
  en'^fonnato iegal.correcio ii.desea qua prpcasen su.caMlen fa carle: Es posibia qua haya un formularip,que ustedpueda usar-para su, respue,sta.
  Puede'encohtfarestos formularios de la corte;y.mas fnformacf6n en el Centro.de Ay^da de tesiCortes de,Ca///pmfe:(Wvw.sucorte:ca.g9vj, en /a',
  b/b|/ofeca da.iayes de su condado o en la corta.que le.quede mas carca- Shno pueda pagar la cuola'da presantacldn, pida al secratano.de /a code
  queile da.un fomulano.de axenci6n.depago de ctrofas;- SPnopresenta sO 'rasp'uesia a.demporpuedeperderelcasopdrincumplimierilo yla corteTe:
  pddfa quitaf.su si/eld6,dinefd ybianesslnmasad^rtericla..
    Havbtfos'reQuIsItos.legalas.-Es'fecdmehdable quellarhea un adogado ihniediatamente: Slhd cdnoce a'un abdgado; pueda llamar a'un servido'da)
  reriiisidnaatiogados/SihopuedBpagafaunabpgaddielppsIblf.quecump^^^^
. progiama de seryicios iegale^^n rinesde lucip: Pi/ede erioontrar estoi grupqs s/n frnes de./ucra an e7 s/t/o web da CBhfomiajLegafSennces.
  iWvw'.lawrtelpcaifforiiia.or^' eh efCentra de;Ayuda de.las 'Cprles'.de California. (\,^,sucorte..ca.gov; pponidndose en oon/acto con/a corte.g el
  colegib da ab6gados'tocales. MlSb: P6rley. la corie tiene defechda^redarnarjas cuptasy 16s costas exenfpsper//nppneron,gravamen sofjra
  cudquiarjacupemcidn de,$70,000.6 mai de va/or^^da med/an/e un acuerdo p'lina' cpncesi6n.de art!frra;e..en un:casp de deracrio mil. Tjene que,
  pagar el gravamen deja cprje aplesde que la corte:pue^.^secharel casp,
Th8!nameandaddressofthecourtjs::                              ....                 .   ..
(Elnombrey difecadn de la cdrie.as): Alameda County SupenprCourt-
 i225;Fal]pn St:, Qakland-gA, ,946.12


^:IarnesiHawkinsi, APLC, 9880.,Rese,afcE.bnYe,^S.uite.200;Jiyine,.CA ,92618,1 9
DATE:
                                        JUN 1 r?019                               eieik; by                                                               . .Peputy .
                                                                                 ,(Se<^etano)'                                                             (Adjuntoy.
(For proof of sefyiceiof.this.summqnsi use P.rop[of^rv\ce,of Surrirribns (form POSP.,10y) ........ ..
{Para:prueba de.entrega'de esta citatibn use el.formulario Rroof of.Service of Summons; (POSrOfCyj.
   ................. ..........................NOTiCE to THE>ERSbNSERVEb:You are served'
 (SEAL)
                                                -1;. I I as an individual defendant




                                      3.,
                                                            /                 ■
                                                      ) oh.behaif.qf (specify):,
                                            under: ,^ .CGP 416.10 (co'rpdratiphy             J □ C.CP 416;60 (minor);
                                                                                                                        cov'powrf1^^1,
                                                   r~n CeP;41,6.20{defunct.coip6rati6n}             □□ CbP 416:70 (edhseivafee)
                                                   \---- 1 CCP 416.40 (associatiph of parinership)' Q CCP 416.90 (authorize'd pereon)
                                                . /      I    I other-(spec/^j;
                                      .4.   1          iby personal delivery on (dafej-
‘Fofm.Adoptad tar Ua«Jmo(y Use                                               SUMMONS                                              Code6lCMlP,-oc8dL.teS54i2.23,455c^*   J
  . Judicial Counea of Calitorrda
   Sy.M-100 [Rev, Ji^y 1.2009]
        Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 4 of 26




        .James-R. Hawkins, Esq. SBN 192925
  1.     Isandra.Fernandez, Esq. SBNr;220482                          BNOORSED-
         JAMES HAWKINS APLC                                               FILED .   .
 2.      9880 Research-Drive, .Siiite' 200.                         ALA1S4EDA COUNTY
         Irvine, CA 92618'
 3       TEE: ;(949) 387-72’0j0                                          jUt;! ri      ..... , ..
         FAX:; (949)387^6676,                                  CLERK OF THE              COURT
 4:
                                                               By                   “ •• 'ucpufy'
  5-;   Attdm'eys fbr Plaintiff; BENJAMIN FERT^ANDO UAKTJMZI
        on behalf of himself and: all
  6
  7
                             SlJPERlbR:.eOllRT 0E THE-;STATC^ OF GALIFOIU^IA
  8                                  FOR THELGOUNTY OF ALAMEDA

  9
        BH^JAJVI.fN FERNANDO MARTl^Z on                   : Gase.Nb.MGiy©:%2;3;S '
.10     behaif of himself all others:similarly            . . ASSlGNEDjFOR.ALL PURPOSES-TO;:
11,     situated                                          ' JUDGE:,
                                                             •DEPT;
12              Plaintiff,
•1-3                                                        Glass; action coMPLAiNf
         y.s-
14                                                           1) Failure to pay Lawful Wag«
        CbSTCOAVHOtESALE CORPORATION, a                     2) Faiiiire to ProvideVLawfui.Meai;
15      Washington corporation; andDOES' 1, through             Periods or Compensation in Liea
T6      50, inclusive;                                           Thereof
                                                            3) Faiiiire Ip Provide Lawful Rest
17              pefenda.ntSj.                                    Periods or Gompensation in Lieu
                                                                 Thereof
,18                                                         .4) Failure to .Timely Pay Wages
r9                                                          5) Knowing andTntentional Failure to
                                                                 Comply With,Itemized Employee
20                                                               Wage Statemeht Provisions
                                                             6) yiplatipn's of the Unfair Competition
21                                                              'Law
22
                                                            JURY TRIAL IjEMANDED
23
24-
                Plaintiff.BENJAlyllN-FERNANDO MARTINEZ ombehalf.of himself and,all others
25
         similarly situated assert claimsiagainsfDefehdant COSTGO-WHOLESALE,CORPORATfON, a,
26-
         Was'hington corporatipn.andjDQE'S Fthrpugh:50,Jnclusiye (hereinafter collectively'refeired to
27
         .as "Defendants!') as follows:
28

                                                    .1-                                             .fyy'F,. t-*!gr


                                           CLASS ACTION COMPLArNT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 5 of 26




 1                                                      1.

 2                                          INTRODUCTION

 3          1.      This is a Class Action, pursuant to Code of Civil Procedure section 382, brought

 4   against Defendant COSTCO WHOLESALE CORPORATION, and any subsidiaries and

 5   affiliated companies (hereinafter “COSTCO " or “Defendant”) on behalf of Plaintiff

 6   BENJAMIN FERNANDO MARTINEZ (hereinafter “Plaintiff') and all non-exempt employees

 7   employed by COSTCO in California, (hereinafter referred to as “Non-Exempt Employees”

 8   and/or “Class Members”).

 9          2.      During the liability period, defined as the applicable statute of limitations for each

10   and every cause of action contained herein, Defendants enforced shift schedules, employment

11   policies and practices, and workload requirements wherein Plaintiff and all other Non Exempt

12   Employees: (1) were not paid proper wages they earned for all hours they worked including

13   minimum wage and/or proper overtime compensation; (2) were not permitted to take their full

14   statutorily authorized rest and meal periods, or had their rest and meal periods shortened and/or
     provided to them late due to the scheduling and work load and time requirements placed upon
15
16   them by Defendants. Defendants failed to pay such employees one (1) hour of pay at the
     employees regular rate of compensation for each workday that the meal period and/or rest period
17
     that was not properly provided.
18
            3.      During the liability period, Defendants have also failed to maintain accurate
19
     itemized records reflecting total hours worked and have failed to provide Non Exempt
20
     Employees with accurate, itemized wage statements reflecting total hours worked and
21
     appropriate rates of pay for those hours worked.
22
            4.      During the liability period, Defendants have also failed to pay all wages owed to
23
     discharged or resigned Class Members in a timely manner.
24
            5.      Plaintiff, on behalf of himself and all Class Members, bring this action pursuant to
25
     Labor Code sections 201,202, 203, 204, 226,226.7,510,512, 1194, 1198 and 1199 California
26
     Code of Regulations, Title 8, section 11070 et seq. and any other applicable Industrial Welfare
27
28

                                                 -2-

                                        CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 6 of 26




     Commission (“IWC”) Wage Orders, seeking unpaid lawful wages, unpaid rest and meal period

 2   compensation, penalties and other equitable relief, and reasonable attorneys’ fees and costs.

 3          6.      Plaintiff, on behalf of himself and others similarly situated, pursuant to Business

 4   and Professions Code sections 17200-17208, also seeks restitution from Defendants for their

 5   failure to pay all lawful wages owed and rest and meal period premiums to each of their Non-

 6   Exempt Employees.

 7                                                         II.

 8                                                 VENUE

 9          7.      Venue as to each Defendant is proper in this judicial district pursuant to Code of

10   Civil Procedure section 395. Defendant conducts substantial and continuous business activities

11   in Alameda County, California and each Defendant is within the Jurisdiction of this Court for

12   service of process purposes. Defendants employ numerous Class Members in Alameda County,
                                     /
13   California.

14                                                        III.

15                                                       PARTIES

16          8.      Plaintiff is, and at all times mentioned in this complaint was, a resident of

17   California.

18          9.      On information and belief. Defendant COSTCO, headquartered in Seattle
     Washington, owns and operates chain of membership only retail stores throughout California
19
20   and the United States.

21           10.    The true names and capacities of Defendants, whether individual, corporate,
     associate, or otherwise, sued herein as DOES 1 through 50, inclusive, are currently unknown to
22
     Plaintiff, who therefore sues Defendants by such fictitious names under Code of Civil Procedure
23
     section 474.    Plaintiff is informed and believes, and based thereon alleges that each of the
24
     Defendants designated herein as a DOE is legally responsible in some manner for the unlawful
25
     acts referred to herein. Plaintiff will seek leave of court to amend this Complaint to reflect the
26
     true names and capacities of the Defendants designated hereinafter as DOES when such
27
     identities become known.
28

                                                  -3 -

                                         CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 7 of 26




 I           11.    Plaintiff is informed and believes, and based thereon alleges, that Defendants

 2   acted in all respects pertinent to this action as the agent of the other Defendants, carried out a

 3   joint scheme, business plan or policy in all respects pertinent hereto, and the acts of each

 4   Defendant are legally attributable to the other Defendants.

 5                                                  IV.

 6                                  FACTUAL BACKGROUND

 7           12.    Plaintiff was employed by COSTCO from in or about January 2003 through in or

 8   about December 2018. During his employment, Plaintiff occupied various non exempt hourly

 9   positions and was required to perform various job duties, including but not limited to, working as

10   a cashier, fork lift driver, stocking items and building displays.

11           13.    During the liability period, Plaintiff was typically scheduled to work five days a
     week Monday through Saturday from 6:00 a.m. to 2:30 p.m. Occasionally, Plaintiff was also
12
13   required to work shifts over ten (10) hours.
             14.    The Costco warehouse stores are extremely large facilities with an average size of
14
     approximately over 120,000 square feet. During the week, the stores do not open until 10:00 a.m.
15
     with the exception of Saturday when they open at 9:30 a.m. Plaintiff and Class Members who
16
     work the morning shifts are typically required to wait to be let into the facility and thereafter
17
     must also walk several minutes to the time keeping mechanism to clock in for the start of their
18
     shift. Plaintiff and Class Members spend between four to seven minutes prior to the official start
19
     of the shifts for which they do not receive compensation.
20
             15.     During the liability period, Costco implemented a non discretionary bonus
21
     payment plan in which Plaintiff and Class Members are paid a production bonus called “Extra
22
     Check” payment which is based on the number of years the employee has been employed with
23
     the company. Defendants pay the Extra Pay bonuses twice a year in or about April and October.
24
     Plaintiff is informed and believes, and based thereon alleges, that Costco did not include the
25
     production bonus in the regular rate of pay for purposes of calculating overtime in violation of
26
     California labor laws.
27

28
                                                    -4 -

                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 8 of 26




 1            16.   During the liability period, Defendant’s policy is that breaks are scheduled

 2   depending on the business needs of the store. Plaintiff and Class Members are instructed by their

 3   supervisor/manager as to when they are to take their meal break during their work shifts.     Due

 4   to the work load requirements and time constraints resulting from the demands of work shift,

 5   Plaintiff and Class Members were required to work in excess of five (5) hours without being

 6   provided an uninterrupted thirty (30) minute meal period by the end of the fifth hour and are not

 7   compensated one (1) hour of pay at their regular rate of compensation for each workday that a

     meal period was not provided, in violation of California labor laws, regulations and IWC Wage
 8

 9   Order.
              17.   During the liability period, Plaintiff and Class Members received meal break
10
     premiums when a lawful meal period was not provided to them. Plaintiff is informed and
11
     believes and based thereon alleges that Costco willfully failed to include the non-discretionary
12
     bonus payment in the regular rate of pay for purposes of calculating meal break premiums as
13
     required by California labor laws, regulations and IWC Wage Order.
14
              18.   During the liability period. Defendant's stated policy is that breaks are scheduled
15
     depending on the business needs of the store. Plaintiff and Class Members are instructed by their
16
     supervisor/manager as to when they are to take their rest break.   Due to the work load
17
     requirements and time constraints resulting from the demands of work shift, supervisors did not
18
     authorize Plaintiff and Class Members to take a minimum ten (10) minute rest period for every
19
     four hours or major fraction thereof worked. Additionally, as per Defendants’ policy and
20
     practice, Plaintiff and Class Members were unlawfully required to remain on the premises during
21
     their scheduled rest breaks. Plaintiff and Class Members were not compensated one (1) hour of
22
     pay at heir regular rate of compensation for each workday that a lawful rest period was not
23
     provided, in violation of California labor laws, regulations, and IWC Wage Orders.
24
              19.   Defendants have also failed to maintain accurate itemized records reflecting total
25
     hours worked and have failed to provide Non Exempt Employees with accurate, itemized wage
26
     statements reflecting total hours worked and appropriate rates of pay for those hours worked.
27

28

                                                 -5-

                                        CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 9 of 26




 1          20.      On information and belief, Defendant willfully failed to pay all earned wages in a

 2   timely manner to Non Exempt Employees; nor has Defendant paid to Class Members, upon or

 3   after termination of their employment with Defendant, all compensation due, including but not

 4   limited to all wages legally owed and compensation for having failed to properly provide rest

 5   periods and meal periods.

 6          21.      Plaintiff is informed and believes, and based thereon alleges, that Defendants

 7
     currently employ and during the relevant period have employed over one thousand employees in

 8   the State of California in non-exempt hourly positions.
            22.      Non-Exempt Employees employed by COSTCO, at all times pertinent hereto,
 9
10   have been non-exempt employees within the meaning of the California Labor Code, and the

11   implementing rules and regulations of the IWC California Wage Orders.
                                                   V.
12
                                 CLASS ACTION ALLEGATIONS
13
14          23.      Plaintiff seeks to represent a Class comprised of and defined as: All persons who
15   are or were employed by COSTCO in the state of California as non exempt employees within
16   four (4) years prior to the date this lawsuit is filed until resolution of this lawsuit (collectively
17   referred to as the “Class” and/or Class Members”).
18           24.     Plaintiff also seeks to represent Subclasses which are composed of persons
19   satisfying the following definitions:
20                   a.       All persons who are or were employed by COSTCO in the state of
21   California as non exempt employees, within the statutory liability period, were not accurately
22   and fully paid all lawful wages owed to them including minimum wages and/or proper
23   overtime compensation for all their hours worked.
24                   b.       All persons who are or were employed by COSTCO in the state of
25   California as non exempt employees within the statutory liability period, who have not been
26   provided an uninterrupted 30 minute meal period when they worked over five hours in a work
27   shift by the end of the fifth hour and were not provided compensation in lieu thereof;
28                   c.      All persons who are or were employed by COSTCO in the state of

                                                   -6-

                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 10 of 26



 1   California as non exempt employees within the statutory liability period, who have not been
 2   authorized and permitted a lawful ten (10) minute rest period for every four (4) hours or major
 3   fraction thereof worked per day and were not provided compensation in lieu thereof;
 4                  d.      All persons who are or were employed by COSTCO in the state of
 5   California as non exempt employees within the statutory liability period who were not timely
 6   paid all wages due and owed to them upon the termination of their employment with
 7   Defendants; and
 8                  e.      All persons who are or were employed by COSTCO in the state of
 9   California as non exempt employees who, within the statutory liability period, were not
10   provided with accurate and complete itemized wage statements.
11          25.     Plaintiff reserves the right under Rule 3.765, California Rules of Court, to
12   amend or modify the class description with greater specificity or further division into
13   subclasses or limitation to particular issues.
14          26.     This action has been brought and may properly be maintained as a class action
15   under the provisions of section 382 of the Code of Civil Procedure because there is a well-
16   defined community of interest in the litigation and the proposed Class is easily ascertainable.
17          A. Numerositv
18          27.    The potential members of the Class as defined are so numerous that joinder of all
19   the members of the Class is impracticable. While the precise number of Class Members has not
20   been determined at this time, Plaintiff is informed and believes that Defendants currently
21   employ, and/or during the relevant time period employed, approximately over 1,000 Non-
22   Exempt Employees in California who are or have been affected by Defendants' unlawful
23   practices as alleged herein.
24          B. Commonality
25          28.    There are questions of law and fact common to the Class predominating over any

26   questions affecting only individual Class Members. These common questions of law and fact
27   include, without limitation:
28

                                                  -7-

                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 11 of 26




 1         I.          Whether, as discussed herein, Defendants violated Labor Code §§ 510, 1194
 2              and applicable IWC Wage Orders by failing to pay the correct overtime compensation
 3              to Non-Exempt Employees who worked in excess of eight (8) hours in a work day
 4              and/or more than forty (40) hours in a workweek;
 5        II.          Whether Defendants also violated Labor Codes sections 200, 1194, and 1197
 6              for failing to pay minimum wages for time spent under Defendants’ control and "off the
 7              clock" without pay. Labor Code §1197 provides that employees are to be paid
 8              minimum wage for each hour worked, and cannot be averaged the minimum and the
 9              payment of a lesser wage than the established is unlawful
10       111.          Whether Defendants violated Labor Code §§ 226.7, 512 and applicable IWC
11              Wage Order by failing to provide statutorily compliant 30 minute meal periods to Non-
12              Exempt Employees on days in which they worked in excess of 5 hours and failing to
13              compensate said employees hour wages in lieu of meal periods;
14        IV.          Whether Defendants violated Labor Code §§ 226.7, 512 and applicable IWC
15              Wage Order by failing include all remuneration including the Extra Payment amount in
16              the regular rate of pay for purposes of calculating the meal break premium paid to Class
17              Members.
18        V.           Whether Defendants violated Labor Code sections 226.7 and applicable IWC
19              Wage Orders by failing to authorize and pennit lawful 10 minute rest periods to Non-
20              Exempt Employees for every four hours or major fraction thereof worked and failing to
21              compensate said employees one hours wages in lieu of rest periods;
22       VI.           Whether Defendants violated sections 201-203 of the Labor Code by failing to
23              pay all earned wages and/or premium wages due and owing at the time that any Non-
24              Exempt Employees' employment with Defendants terminated
25       Vll.          Whether Defendants violated sections 226 of the Labor Code and applicable
26              IWC Wage Orders by failing to, among other violations, maintain accurate records of

27              Non-Exempt Employees' earned wages, work periods, meal periods and deductions;

28

                                                   -8-

                                           CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 12 of 26




 1      vin.           Whether Defendants violated section 17200 et seq. of the Business and
 2              Professions Code by failing to pay proper minimum and/or overtime wages to Non-
 3              Exempt Employees; failing to provide lawful rest and/or meal periods and failing to
 4              pay compensation in lieu thereof; failing to timely pay wages ,failing to keep accurate
 5              records all in violation of Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512,
 6              1194, 1199 and applicable IWC Wage Orders.
 7        IX.          Whether Defendants violated section 17200 et seq. of the Business and
 8              Professions Code and Labor Code sections §§ 201, 202, 203, 204, 226, 226.7, 510, 512,
 9              1194, 1199 and applicable IWC Wage Orders which violation constitutes a violation of
10              fundamental public policy;
11      C. Typicality

12              29.   The claims of the named Plaintiff are typical of the claims of the Class. Plaintiff
13   and all members of the Class sustained injuries and damages arising out of and caused by

14   Defendants' common course of conduct in violation of California laws, regulations, and statutes

15   as alleged herein.
16      D. Adequacy of Representation

17              30.   Plaintiff will fairly and adequately represent and protect the interests of the

18   members of the Class. Counsel who represents Plaintiff is competent and experienced in

19   litigating large employment class actions.

20      E. Superiority of Class Action

21          31.       A class action is superior to other available means for the fair and efficient

22   adjudication of this controversy. Individual Joinder of all Class Members is not practicable, and

23   questions of law and fact common to the Class predominate over any questions affecting only

24   individual members of the Class. Each member of the Class has been damaged and is entitled to

25   recovery by reason of Defendants’ unlawful policy and/or practice herein complained of.

26              32.   Class action treatment will allow those similarly situated persons to litigate their

27   claims in the manner that is most efficient and economical for the parties and the Judicial system.

28

                                                     -9-

                                             CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 13 of 26




 I   Plaintiff is unaware of any difficulties that are likely to be encountered in the management of
 2   ther action that would preclude its maintenance as a class action.
 3                                                    VI.
 4                                            CAUSES OF ACTION

 5                                           First Cause of Action
                   Failure to Pay Lawful Wages Including Overtime Wages and Minimum Wage
 6                                          (Lab. Code §§ 510, 1194, 1199)
                                            (Against All Defendants')
 7

 8           33.      Plaintiff repeats and incorporates herein by reference each and every allegation

 9   set forth above, as though fully set forth herein.

10           34.      During the liability period Defendants’ policies, practices and work shift

n    requirements resulted in Plaintiff and Class Members spending time working “off the clock’' and

12   not receiving compensation for all earned wages including overtime and/or minimum wage in

13   violation of California state wage and hour laws.
             35.      During the liability period. Plaintiff and Class Members earned non discretionary
14
     bonus payments which were not factored into the regular rate of pay for purposes of calculating
15
16   overtime compensation paid to Plaintiff and Class Members.
             36.      During the liability period, Defendants’ policies and/or practices resulted in
17
     Plaintiff and Non-Exempt Employees working off the clock and in excess of eight (8) hours in a
18
     workday and/or forty (40) hours in a workweek without receiving the proper compensation at the
19
     rate of time and one-half (1 1/2) of such employee’s regular rate of pay.
20
             37.      During the liability period, Defendants’ policies and/or practices resulted in
21
     Plaintiff and Non Exempt Employees not receiving minimum wages for time spent working off
22
     the clock while subject to the control of Defendant all without pay. Labor Code §1197 provides
23
     that employees are to be paid minimum wage for each hour worked, and cannot be averaged the
24
      minimum and the payment of a lesser wage than the established is unlawful.
25
             38.       As a result of the unlawful acts of Defendants, Plaintiff and the Class he seeks to
26
      represent have been deprived of compensation for all earned wages including minimum wage
27
      and/ or overtime wages in amounts to be determined at trial, and are entitled to recovery of such
28
                                                  - 10-

                                          CLASS ACTION COMPLAINT
       Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 14 of 26




  1    amounts, plus interest and penalties thereon, attorneys' fees, and costs, pursuant to Labor Code
  2    section 1194.
  3               39.   WHEREFORE, Plaintiff and the Class he seeks to represent request relief as
  4    described herein and below.
  5                                               Second Cause of Action
                                      Failure to Provide Lawful Meal Periods
  6
                                         Or Compensation in Lieu Thereof
  7                                    (Lab. Code §§226.7, 512, IWC Wage Orders)
                                                  TAsainst All Defendants)
  8
                  40.   Plaintiff repeats and incorporates herein by reference each and every allegation
  9
       set forth above, as though fully set forth herein.
 10
                  41.   By their failure to provide 30 minute uninterrupted meal periods by the end of the
 11
       fifth hour for days on which Non-Exempt employees work(ed) work periods in excess of 5 hours
 12
       and failing to provide compensation for such statutorily non-compliant meal periods. Defendants
 13
       violated the provisions of Labor Code §512 and applicable IWC Wage Orders.
 14
                  42.   By their failure to include the non discretionary bonus payments in the
 15
       calculation of meal break premiums paid to Plaintiff and Class Members, Defendants violated
 16
       the provisions of Labor Code §512 and applicable 1WC Wage Orders.
 17
                  43.   By failing to record and maintain adequate and accurate time records according to
 18
       sections 226 and 1174 (d) of the Labor Code, Defendants have injured Plaintiff and Class
 19
        Members and made it difficult to calculate the unpaid meal period compensation due Plaintiff
 20
       and Class Members.
 21
                  44.   As a result of the unlawful acts of Defendants, Plaintiff and the Class he seeks to
 22
        represent have been deprived of premium wages in amounts to be determined at trial, and are
 23
       entitled to recovery of such amounts, plus interest and penalties thereon under Labor Code
 24
        §226.7.
 25
                  45.   WHEREFORE, Plaintiff and the Class he seeks to represent request relief as
 26
        described herein and below.
. 27

 28                                           Third Cause of Action

                                                    -n-

                                            CLASS ACTION COMPLAINT
         Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 15 of 26




     1                                     Failure to Provide Rest Periods
                                          Or Compensation in Lieu Thereof
     2                                    (Lab. Code §§226.7, IWC Wage Orders)
                                                  TAgainst All Defendants
     3
                   46.   Plaintiff repeats and incorporates herein by reference each and every allegation
     4
         set forth above, as though fully set forth herein.
     5
                   47.   By their failure to authorize and permit a minimum ten (10) minute rest period
     6
         for every four hours or major fraction thereof worked per day by Non Exempt Employees and /or
     7
         requiring Plaintiff and Class Members to remain on premises during their rest breaks and failing
     8
         to provide compensation for such non-provided lawful rest periods, as alleged above, Defendants
     9
         willfully violated the provisions of Labor Code section 226.7 and IWC applicable Wage Orders.
-   10
                   48.   As a result of the unlawful acts of Defendants, Plaintiff and the Class he seeks to
    II
         represent have been deprived of premium wages in amounts to be determined at trial, and are
    12
         entitled to recovery of such amounts, plus interest and penalties thereon under Labor Code
    13
         §226.7.
    14
                   49.   WHEREFORE, Plaintiff and the Class he seeks to represent request relief as
    15
         described herein and below.
    16                                        Fourth Cause of Action ,
                                 Failure to Timely Pay Wages Due At Termination
    17
                                               (Lab. Code §§ 201-203)
    18                                        (^Against All Defendants)

    19
                   50.   Plaintiff repeats and incorporates herein by reference each and every allegation
    20
         set forth above, as though fully set forth herein.
    21
                   51.   Sections 201 and 202 of the California Labor Code require Defendants to pay its
    22
         employees all wages due within 72 hours of termination of employment. Section 203 of the
    23
         Labor Code provides that if an employer willfully fails to timely pay such wages the employer
    24
         must, as a penalty, continue to pay the subject employees’ wages until the back wages are paid in
    25
         flill or an action is commenced. The penalty cannot exceed 30 days of wages.
    26
                   52.   Affected class members are entitled to compensation for all forms of wages
    27
         earned, including minimum and overtime compensation and compensation for non provided
    28

                                                      -12 -

                                              CLASS ACTION COMPLAINT
      Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 16 of 26




 1     lawful rest and meal periods but to date have not received such compensation therefore entitling
 2    them Labor Code section 203 penalties.
 3            53.    More than 30 days have passed since Plaintiff and affected Class Members have
 4.   left Defendants' employ, and on information and belief, have not received payment pursuant to
 5    Labor Code §203. As a consequence of Defendants’ willful conduct in not paying all earned
 6    wages, certain Class Members are entitled to 30 days’ wages as a penalty under Labor Code
 7    section 203 for failure to pay legal wages.
 8            54.    WHEREFORE, Plaintiff and the Class he seeks to represent request relief as
 9    described herein and below.
10
                                         Fifth Cause of Action
11                  Knowing and Intentional Failure to Comply With Itemized Employee
                                       Wage Statement Provisions
12                                        (Lab. Code § 226(b))
13                                      (Against All Defendants)

14
              55.    Plaintiff repeats and incorporates herein by reference each and every allegation
15
      set forth above, as though fully set forth herein.
16            56.    Section 226(a) of the California Labor Code requires Defendants to itemize in
17    wage statements all deductions from payment of wages and to accurately report total hours
18    worked by Plaintiff and the members of the proposed class. IWC Wage Orders require
19    Defendants to maintain time records showing, among others, when the employee begins and
20    ends each work period, meal periods, split shift intervals and total daily hours worked in an
21    itemized wage statement, and must show all deductions and reimbursements from payment of
22    wages, and accurately report total hours worked by Plaintiff and the members of the proposed
23    class. On information and belief, Defendants have failed to record all or some of the items
24    delineated in Industrial Wage Orders and Labor Code §226.
25            57.    Plaintiff and Class Members have been injured by Defendants’ actions by
26    rendering them unaware of the full compensation to which they were entitled under applicable
27    provisions of the California Labor Code and applicable IWC Wage Orders.
28

                                                    -13 -

                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 17 of 26




 1          58.     Pursuant Labor Code §226, Plaintiff and Class Members are entitled up to a
 2   maximum of $4,000.00 each for record-keeping violations.
 3          59.     WHEREFORE, Plaintiff and the Class she seeks to represent request relief as
 4   described herein and below.
 5
                                           Sixth Cause of Action
 6                                  Violation of Unfair Competition Law
                                    (Bus. & Prof. Code, §§ 17200-17208)
 7                                        (Against All Defendants')
 8
           • 60.    Plaintiff repeats and incorporates herein by reference each and every allegation
 9
     set forth above, as though fully set forth herein.
10
            62.      Business & Professions Code Section 17200 provides:
11
                    As used in ther chapter, unfair competition shall mean and include any unlawful,
12                  unfair or fraudulent business act or practice dnd unfair, deceptive, untrue or
                    misleading advertising and any act prohibited by Chapter 1 (commencing with
13
                    Section 17500) of Part 3 of Division 7 of the Business and Professions Code.)
14                  (Emphasis added.)

15          63.     Defendants’ violations of the Labor Code and Wage Order provisions set forth
16   above constitute unlawful and/or unfair business acts or practices.
17          64      The actions of Defendants, as alleged within this Complaint, constitute false,
18   fraudulent, unlawful, unfair, fraudulent and deceptive business practices, within the meaning of
19   Business and Professions Code section 17200, et seq.
20          65.     Plaintiff and Class Members have been personally aggrieved by Defendants’
21   unlawful and unfair business acts and practices alleged herein.
22          66.      As a direct and proximate result of the unfair business practices of Defendants,
23   and each of them, Plaintiff, individually and on behalf of all employees similarly situated, is
24   entitled to restitution of all wages which have been unlawfully withheld from Plaintiff and
25   members of the Plaintiff Class as a result of the business acts and practices described herein.
26           67.    WHEREFORE, Plaintiff and the Class he seeks to represent request relief as
27   described herein and below.
28
                                                  -14 -

                                         CLASS ACTION COjMPLAINT
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 18 of 26




 1                                           VII.
 2                                       PRAYER
 3         WHEREFORE, Plaintiff prays for judgment as follows:
 4         1. That the Court determine that this action may be maintained as a class action;
 5         2. For compensatory damages in an amount according to proof with interest thereon;
 6         3. For economic and/or special damages in an amount according to proof with interest
 7             thereon;
 8         4. For premium wages pursuant to Labor Code §§ 226.7 and 512;
 9         5. For premium pay and penalties pursuant to Labor Code §§203,226;
10         6. For attorneys' fees, interests and costs of suit under Labor Code § 1194
11         7. For such other and further relief as the Court deems Just and proper.
12
13                                  DEMAND FOR JURY TRIAL
14         Plaintiff hereby demands trial of his claims by jury to the extent authorized by law.
15
16
     Dated: June 10, 2019                 JAMES HAWKINS, APLC
17
18
19
20                                         James R. Hawkins, Esq.
                                           Isandra Y. Fernandez, Esq.
21                                         Attorneys for Plaintiff
                                           Benjamin Fernando Martinez
22

23
24

25
26
27

28

                                               -15 -

                                       CLASS ACTION COMPLAINT
             Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 19 of 26


                                                                                                                                                                                                     GM-QIO
                                                                                                                          fdpcp^iisE6m.Yr •
    JAMESiHAWKJNSAPtG-^ ■                                                                                          BNDCfRSED:
    Irvjne, CA;-926]8                                                  ...                                         . ;Fi:^Eb  _
        ■iMP»i^EN6;:.:949r387i7200               ,      ...fax'ko:-.,9.49?3 87.-^676'                                                             gototy
    ATfdR;<^.>6R<WCT):lBeniaminFeniando^Martmez                        .     ^ '.. .
SUPER^ORWURT.pf.WUroRMi^CpUNTYOF.^                                                                                  JMil.l 20i?.
      sji^lT Aopf^: i225'Fa!ldn Sfc,            '''                                                   d EKK. dH'fKE SUPERIOR COURT' -
      rAMiw’Aboi^%' _
      ,c^,:^t>i^<^:Oaklah494dl2. .
                                                                                                                   -C>/Dc
                                                                                                                                                                                            ■       .pc^iy'
      - ^wKAii&. Rede G..I)av'idsoD IGourthouse............. ............... .
   •CASEpwf^':;,.....                    .r ,
 ■ :BenjammFdmaD'dQ MartInez'v:'Gostco;Whdlesale:Cjorporation-.
__jC!yiL;cASECC^'SHEET ■
ED unliinited
       (Anipunt'
      'demanded:
                     .□:»
                            '(/f^ouht^
                            ;demanded is:
                                                        Complex I^SB Design^
                                                    :GD .Cburifer     EUl Joinder
                                                    FiW wilhM appeagsf;by delJinda-rt;
                                                                                                           lillfeMS
      .excded^^iOOO)- .^^^OOddft^X                     (Cal: Rutes.dfCourtj njle3;402)        pgn?.!;
                           ,. . Uerfis 1-6 b^w must be compfeleU (^e irislrvctioh3 oh page'2}.
                                                                                                                                                                                                                          1
r^Gheckone:bbx^lowforthe'casetype.that b^deMrib^thisMse:
    Xotb:To"rt.                  -            • cofttraciL "                          ProvjsibnaiiVcompira cMu^^
    a Aulo{22y;                                                                      (g^,R“l«of^‘'rt.ru.tes3:40^^03)
    EU Uninsu'^ niptof(si:(46)>                 !□. .RyleiiT^.'cpDet^pns (0^.        □ -Ai^t/Trade;regu!aiion.{(B);
  ; other Rl/PD/WD..(^i^iial Injury/Proporty"    Q, •.Olhw..cp5J^jons;(0?);          □; Cc^ittoion'defect jlO)
                                   '            |□,,Jnsu>ana:Mverage:(l8)}.          □ ly^sstort(IP)'.
                          .                     O-. 0*er:^lj:^(37);                  H;:^“ritle8-«il.i?alior|;(28y
                             --                 :Real^dportir-                       L__ I.;&'«ronmenla]/Toxictort(30)
  -U: ^;ijfMl;n^p^^C6(4§.                              EmWaitdpmaln/ln^^^^           □ 'Onsuran(»;cb\^ge dainw art^'g from
    □ ,;6l}ier-l»VPO^(n)'                              Mndemnatlon (14)'                   ;a^nstedprov{5}Q^^^^
    MSDWpCOihartT^.                         ■    Q;^naftf!eyic«™:(3H                  .    ‘ '“f i h'          1

         • CM!rtgfite(08)’                             UnlawftlDe&lner_                                  Wortxmen\ofmmerij?0)
         i '^fOTation (13)                            :Q_ .qommenSal (31)                           Miscellaneous ClyirCpmplalntv
         i
         :                                                         D™gs^(38):
                                                                                                    a mm
                                                                                                  □; bihw.CTmpiainrfnpf
           prpfessjon^n^ll9en(»:ff5| •                    .■j^cial^lew,-                          MisMUahebus-civnpetitfin'
          .Ofhernon-f j/PDi^.'tort (35)                   'lisij; ^sertc^bjdXOS)'                 LiJ. Partner^Ip anil corporale goyeniancepl) •
                                                            :Q PeSBpprSWIratidnaOmoiV                                             .S^jW
 • 0:Wr6n9f(rttenninali^ (^).                              O .Wrtl6f.»^>2)                         — ...... -                      ' ■ -
   n:i4~n oilier efripioymertiUSj, '. ..................... oTHB’r,iu[lidWfevtew'(39)i . _________ _  ______                 ----... -- - ..■ .- . . .
'ii -This case; IjU (s'- LJ ismpt Taj^pfe^er.rulbaidfWrbfWGaJifpmia Rules^pf^^^^^
‘                                                                                       ^       '      '       '     •         ....................................................... •        ■



     a. O; li^e'humber'pfseparatelyT^^^                paftes^ -d.S.l^igeTiumberofyil^^^                ........................
     1^ I / ■! ^en^WmoftoQ practire ralsing diffiwli'or hovel e/l     I Coordination'.vrith' related'actibns'ciendihq ln biiedr more wurts
            •• iMues iHat vvill be'tlmfe'Oin^ming to'resolw'.    ’      In.bthe'r'wuhtiebVatBtes^dii-M^                    in a .federal court:
               li^stan^l ^riidfdocumgtaiy^d^^;                  -L                  p^^mervfjudidalsU^ec/i^m
■ii 'Remedies'soug^Krf^cifra/Attaf^p/^^^^^^                                'b.^;:nonmbnetary:;d^                                                                                           c-OpunitNeS
4.'j'iumber'of:^^sofartMYs]De^y‘' 6                                '
%';• 'T^ls’'da&"2 ,[ZD is^ )n.ii5’feV
"6; if ttiere:alB,anyi|thoiw,reTated'c^s,vhldahd;se’tve> nbdce;of reIated:'casBr|Yoi^ay i/e0;(cr/^
Date:; June^l04^i9''
Isandfa.=YrFeniahaez .
                  nYPEORPRtWTMAV£>
________________________  ^                       ^                                     'r1-'       (BtGlWTORidF^*AJdryOJWTTORNS'1’R3BfWrO

,..4piaintiffmu.st;fiiethiscOTer:shmwi^'theYirk^paper;fil4d;in;v^^^^^^
    .und.erthe;PrpbaleC^de,;FapyCdde;,or-WeIfare:;andln;^lutipnsCpde)r,(Ca^^^^^^^
■- Rl^thls cdvershe^^ii'addition to anYcdyer.sK^'^uired by iDMl,court                                                    ..................
    >‘lft^.«M!iaco#lex7undirrale3:4pb.eX6eq: ofth.e.Cdltfomla:Rulesof.Court.YQU.must,sen/e:a^;)ydfl^^^^                                                                                                           .
    • dni^s this Is a.iuerfonst^eVndermteaiT^p pr aloqmplBxcasertWs^^ye'rsheerwill.be uMd^fo
                                                                                                                                                                                                         1^2
                                                       CIVIL CASE CPVER.SHEET”
    CiVptO^W.'^4.20^                                                                                                ‘                                                                      .wMixtKiiOttoxa^
                                                                                                                                                                                                              '       (%)

                                                                                                                                                                                                                      \
                      Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 20 of 26


                                                                                                                                               CM-010
                                         INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
     ' To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
       complete and file, along with your first paper, the Civil Case Cover Sheet conteincd on page 1. This information will be used to compile
       statistics about ttie types and numbers of cases filed. You must complete items 1 through 6 on the sheet In item 1, you must ched<
       one box for the case type that best describes the case. If the case fits both a general and a more specific type of case fisted in itern 1.
       check the more ^)ecific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
       To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
       sheet must be filed only with your Initial paper. Failure to file a cover sheet with the first paper filed in a dvil case may subject a party,
       its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court
       To Parties In Rule 3.740 Collections Cases. A "collections case" under aile 3.740 is defined as an action for recovery of money
       owed in a sum stated to be certain that is not more than $25,000. exdush/e of interest and attome/s fees, arising from a transacfion in
       which property, services, or money was acquired on credit A collections case does not include an action seeking the following: (1) tort
       damages, (2) punitive damages. (3) recovery of real property, (4) recovery of personal- property, or (5) a prejudgment writ of
       attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
       time-for-service requirements and case management mles, unless a defendant files a responsive pleading. A rule 3.740 collections
       case will be subject to the requirements for service anti obtainirg a judgment in rule 3.740.
       To Parties in Complex Cases. In conplex cases only, parties must also use the CM! Case Cover Sheet to designate whether the
       pnse is complex If a plaintiff bolioves the case io complex under rule 3.400 of the California Rules of Court, this must bo indicated by
       completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served witir the
       complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
       plaintiffs designation, a counter-designation that foe case is not complex, or. if foe plaintiff has made no designation, a designation that
       foe case is complex.                                        CASE TYPES AND EXAMPLES
       Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
            Auto (22)-Personal Injury/Prt^ierty             Breach of ContractArverranty (08)             Rules of Court Rules 3.400-3A03)
                 Damage/VWongful Death                           Breach of Rental/Lease                          AntitrustA'rade Regulation (03)
            Uninsured Motorist (46) (>7 the                           Contract (not unlawful detainer            Construction Defect (10)
                                                                         or v/rongful eviction)                  Claims Involving Mass Tort (40)
                 case involves an uninsured                                                                      Securities Litigation (28)
                 motorist daim subject to                        Contract/Warranty Breach-SeOer
                 erbilration. check this item                         Plaintiff (not fraud or negUgenoe)         EnwironmentatrToxicTort (30)
                 instead ofAuto)                                 Negligent Breach of Contract/                   Insurance Coverage Claims
                                                                      Warranty                                        (arising from provisionally comp/ex
       Other P1/PD/WD (Personal Injury/                                                                               case type listed above) (41)
       Property Oamage/Wrongful Death)                           Other Breach of ContractAVarranty
                                                            Collections (e.g.. money owed, open             Enforcement of Judgment
       Tort                                                                                                      Enforcement of Judgment (20)
            Ad)estos (04)                                        book  accounts)   (09)
                Asbestos Property Damage                         Collection  Case^Der       Raintiff                 Abstract of Judgment (Out of
                                                                 Ofoer Promissory Note/Collections            ,            County)
                 /Asbestos Personal Injury/                                                                          Confession    of Judgment (non-
                       Wrongful Death                                 Case
                                                            Insurance Coverage (not provisionalty                          domestic relations)
            Product Liability (not asbedos or                    comp/ex) (18)                                       Sister State Judgment .
                 toxic/environmental) (24)
            Medical Malpractice (4^                              Auto Subrogation                                    Administrative Agency Award
                                                                 Other Coverage                                          (not unpaid taxes)
                 Medical Malpractioe-                                                                                Petilion/Certification of Entiy of
                       Physidans & Surgeons                 Other Contract (37)
                                                                 Contractual Fraud                                       •Judgment on Unpati Taxes
                 Other Professional Health Care'                                                                      Other Enforcement of Judgment
                       Malpractice                               Other Contract Dispute                                    Case
            Other pyPD/WD (23)                          Real Property
                                                            Eminent Domain/lnverse                          Miscellaneous Civil Complaint
                 Premises LiabiHy (e.g., slip                                                                    RICO (27)
                       and fall)                                 Condemruition (14)
                                                            WTor^ful Eviction (33)                               Other Complaint (not spedtied
                 Intentional Bodily Injury/PD/WD                                                                      above) (42)
                       (e.g.. assault, vartdaiism)          Other Real Property (e.g., quiet title) (26)              Dedaratory ReRef Only
                 Intentional Infliction of                       Writ of Possession of Real Property                  Injundive Relief Only fnon-
                       Emotional Distress                        Mortgage Foreciosure                                       hamssment)
                 Negligent InfTiction of                         Quiet Title                                          Medtanics Lien
                       Emotional Distress                        Other Real Roperty (not eminent                      Other Commerdal Complaint
                 Other PI/PD/WD                                  domain, landlo^enant, or                                   Case (non’torVnon-complex)
        Non-PUPO/WD (Other) Tort                                 foreclosure)                                         Other CMI Complaint
            Business Tort/Un^r Busmss                   Unlawful Detainer                                                  (non-toft/non-compiex)
                Practice (07)                               Commerdal (31)                                   Miscellaneous CMI Petition
            avfl Rights (e.g., discrimination,               Residential (32)                                     Partnership and Corporate
                false arrest) (not cMI                       Dn^s (38) pf the case involves illegal                   Governance (21)
                 harassment) (08)                                dnjgs, check this item; othervrise,             Other Petition (not spedfied
            Defemalion (e.g., slander. Rbei)                     report as Commerdal or Residential)                  above) (43)
                  (13)                                   Judicial Review                                              Civil Harassment
            Fraud (16)                                      Asset Forfeiture (05)                                     Worltplace Violence        ^
-s                                                           Petition Re: Arbitration Award (11)
            InteOectual Prapeirty(ie)                                                                                 0der/Dependent Adult
            Professional Negligence (25)                    Writ of Mandate (02)                                            Abuse
                Legal Malpractice                                VWit-Adminlstratite Mandamus                         Section Contest
                Other Professional Malpractice                   V\A1l-Mandamus on Limited Court                      Petition for Name Change
                     (not medical or legal)                          Case Matter                                      Petition for Relief From Late
             Other Non-PI/PD/WD Tort (35)                        Writ-Other Limited Court Case                              Claim
        Emptoyment                                                   Revimv                                           Other Ci\« Petition
            wrongful Termination (36)                       Other Jud'idat Re^nev/ (39)
            Other Emptoyment (15)                                 Review of Health Offi^ Order
                                                                  Notice of Appeal-Labor
                                                                     Commissioner Appeals
                                                                                                                                                 PiBO 2 at 2
      CMOIO [Rov. July 1.2007}
                                                            CIVIL CASE COVER SHEET
         Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 21 of 26


                                                                 1         '* Costco WhoJesale Corporation   1
.   r James Hawkins APLC
      Attn: Fernandez, Isandra Y
      9880 Research Drive
      Suite 200
    L Irvine, CA 92618                                          J          L   ■                              J


                                Superior Court of California, County of Alameda
                                 Rene C. Davidson Alameda County Courthouse

     Martinez                                                                        No. RGl 9022389
                                                  PlainHf!/PctitioneT(s)
                                      VS.
                                                                                   NOTICE OF HEARING
     Costco Wholesale Corporation
                V   .   t. ^              .• ,Defendant/Respondent(s) •'
                               (Abbreviated Title)     =;

                To each party or to the attomey(s) of record for each party herein:
                Notice is hereby given that the above-entitled action has been set for:
                                      Complex Determination Hearing •
                                      Case Management Conference
                You are hereby notified to appear at the following Court location on the date and
                time noted below:
       Complex Determination Hearing:
       DATE: 07/16/2019 TIME: 03:00PM' DEPARTMENT: 23
       •EOGATIGNt—Administration-BuildingrFourdi-Floor ■ ---------
                    1221 Oak Street, Oakland
        Case Management Conference:
       •DATE: 08/20/2019 TIME: 03:00 PM DEPARTMENT: 23
        LOCATION: Administration Building, Fourth Floor
                    1221 Oak Street, Oakland


          Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Unified Rules of
          the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
          Determination Hearing and Initial Complex Case Management Conference.

          Department 23 issues tentative rulings on Doma.inWeb (www.alameda.courts.ca.gov/domainweb).
          For parties lacking access to DomainWeb, the tentative ruling must be obtained from the cleric at
          (510) 267-6939. Please consult Rule 3.30(c) of the Unified Rules of the Superior Court, County
          of Alameda, concerning the tentative ruling procedures for Department 23.

          (Counsel or party requesting complex litigation designation is ordered to serve a copy of this
          notice on all parties omitted from this notice or brought into the action after this notice was
          mailed.

          All counsel of record arid any unrepresented parties are ordered to attend this Initial (Complex
          C>se Management (Conference unless otherwise notified by the (Court.

          Failure to appear,- comply with, local rules or provide a Case Management Conference statement
          may result in sanctions. Case Management Statements may be filed by E-Deliveiy, by submitting
          directly to the E-Delivery Fax Number (510) 267-5732. No fee is charged for this service. For
          further information, go to Direct Calendar Departments at
        Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 22 of 26


       http://apps.alameda.courts.ca.gov/domainweb.

       All motions in this matter to be heard prior to Complex Litigation Determination Hearing must be
       scheduled for hearing in Department 23.

       If the information contained in this notice requires change or clarification, please contact the
       courtroom clerk for Department 23 by e-mail at Dept.23@alameda.courts.ca.gov or by phone at
       (510)267-6939.

       TELEPHONIC COURT APPEARANCES at Case Management Conferences may be available by
       contacting CourtCall, an independent vendor, at least 3 business days prior to the scheduled
       conference. Parties can make arrangements by calling (888) 882-6878, or faxing a service request
       form to (888) 883-2946. This service is subject to charges by the vendor.


       Dated; 06/13/2019                    Chad Finke Executive Officer / Clerk of the Superior Court

                                                 By
                                                                                    Dq)uty Cleric
                                     CLERK’S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a party to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with pr^aid postage, and mailing on the
date stated below, in the United States mail at Alameda County, California, following standard court
practices.
                  Executed on 06/14/2019.
                                                                             DigU


                                                 By
                                                                                    Deputy Cleric
            Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 23 of 26


                                                                  1                                               1
    ^ James Hawkins APLC                                                         Costco Wholesale Corporation
      Attn: Fernandez, Isandra Y
      9880 Research Drive
      Suite 200
    L Irvine, CA .92618                                           J          L                                    J


                                  Superior Court of California, County of Alameda
                                   Rene C. Davidson Alameda County Courthouse

    ■ Martinez                                                                         No. RGl 9022389
                                                   Plaintiff/Petitioner(s)
                                        VS.
                                                                                    NOTICE OF HEARING
        Costco Wholesale Corporation
                                               Defendant/Respondeiit(s)
                                 (Abbreviated Title)

                          To each party or to the attomey(s) of record for each party herein:
                          Notice is hereby given that the above-entitled action has been set for.
                                                Complex Determination Hearing
                           5
                                                Case Management Conference
            i             You ^e h^by notified td 'appear at the following Cobh location omthe date and
                          time noted below:                        ....    •?

           Complex Determination Hearing:
           DATE: 07/16/2019 TIME: 03:00 PM DEPARTMENT: 23
■       "’■XOCATrON:~A“cmiiiiisiratiorrBuiiding; Fourth Floor '
                        1221 Oak Street, Oakland
          Case Management Conference:
          DATE: 08/20/2019- TIME: 03:00 PM DEPARTMENT: 23
          LOCATION: Administration Building, Fourth Floor
                      1221 Oak Street, Oakland


                Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Unified Rules of
                the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
                Determination Hearing and Initial Complex Case Management Conference.

                Department 23 issues tentative rulings oh DomainWeb (www.alameda.courts.ca.gov/domainweb).
                For parties lacking access to DomainWeb, the tentative ruling must be obtained from the clerk at
                (510) 267-6939. Please consult Rule 3.30(c) ofihe Unified Rules of the Superior Court, County
                of Alameda, concerning the tentative ruling procedures forDg)artment 23.

                Counsel orp^y requestihg complex liti^lion designation is ordered to serve a copy of this
                notice on all parties omitted from this notice or brought into the action after this notice was
                mailed, ;

                Ali coimsel of record and any unrepresented parties are ordered to attend this Initial Complex
                Case               Conference unless otherwise notified by the Couit.

                ■Fai.ture' td appt'-.’;                              Cape Management Conference statement
                may result in sanctions. Case                         may-filed liyE.-Delivei-y, by submitting
                directly, to the E-Delivery Fax Number (510) 267-5732. i-Jo fopis chftT|ed for this service. For
                further information, go to Direct Calendar Departments at

                ■ -i.--
                          Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 24 of 26


                         http://apps.alameda.courts.ca.gov/domainweb.'

                         Ail motions in this matter to be heard prior to Complex Litigation Determination Hearing must be
                         scheduled for hearing in Dqjartment 23.

                          If the information contained in this notice requires change or clarification, please contact the
            . ..         ,courtroom.Glerk for Department 23 by e-mail. atDept.23@alameda.courts.ca.gov or by.phone at
                          (510)267-693?; ■                                                              ' ■

                         TELEPHONIC COURT APPEARANCES at Case Management Conferences may be available by
                         contacting CourtCall, an indqjendent vendor,- at least 3 business days prior to the scheduled
                         conference. Parties can make arrangements by calling (888) 882-6878, or faxing a service request
                         form to (888) 883-2946. This service is subject to charges by the vendor.


                         Dated: 06/13/2019                       Chad Finke.. Executive Officer / Clerk of the Superior Court
                                                                                   .■


                                                                             By
                                                                                                                  Dq>uty Cleric •
                                                     CLERK'S CERTIFIGATE OF MAILING
                I certify that the following is true and correct: I am the clerk of the above-nained court and not a party to
                this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
                sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the
                date stated below, in die United States mail at Alameda County, Cahfomia, following, standard court
        i
                practices.
                                  Executed on 06/14/2019.

                                                                             W.i
                                                                                                         (9-^^
                                                                                                                 . ricpiity Clerk
    1




                                                                         t




                                                                                                                           i '   !» :



                                                                              .•


                                                                     :                     • .-.'I-' '




                    /•
            • 1.




t                                              /
                \
            f
                                                            'r                     —..vV




                                                                                                                                        s



                                                                     ?
                                                                                                                                            I



                                                   I
     Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 25 of 26




   James Hawkins APLC
   Attn: Fernandez, Isandra Y
   9880 Research Drive
   Suite 200
   Irvinej CA 92618

                    Superior Court of California, County of Alameda
                     Bene C. Davidson Alameda County-Courthousew -

 Martinez                                                           No. RG19022389
                                ■ Pla.intif[yPetitionei(s)
                                                                          Order
                         vs.
                                                              Complaint - Other Employment
 Costco Wholesale Corporation
                              Defendanl/Respondent(s)
                (Abbreviated Title)



The Complaint - Other Employment was set for hearing on 07/16/2019 at 03:00 PM in Department 23
before the Honorable Brad Seligman. The Tentative Ruling was published and has not been contested.
IT IS HEREBY ORDERED THAT:
Case continued to 03:00 PM on 08/20/2019 in Department 23, Complex Determination Hearing,
Administration Buildmg, 1221 Oak Street, Oakland.




       Dated: 07/16/2019

                                                             CourtroomClerkJhalisa Castaneda.




                                                  Order
  Case 3:19-cv-05624-EMC Document 1-1 Filed 09/06/19 Page 26 of 26




                  Superior Court of California, County of Alameda
                  l?ene C. Davidson Alameda County Courthouse


 Case Number: RG19022389
 Order After Hearing Re: of 07/16/2019


                 DECLARATION OF SERVICE BY MAIL
I certify that I am not a party to this cause and that a true and correct copy of the
foregoing document v\ras mailed first class, postage prepaid, in a sealed envelope,
addressed as shown on the foregoing document or on the attached, and that the
mailing of the foregoing and execution of this certificate occurred at
1225 Fallon Street, Oakland, California.
    Executed on 07/24/2019.
                   Chad Finke Executive Officer / Clerk of the Superior Court

                                       By

                                                                       Deputy Clerk
